internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09 plr-135078-02 date date legend taxpayer spouse year year date trust a corporation school a b_trust b date c d dear this is in response to your letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an allocation of generation-skipping_transfer gst tax exemption this letter responds to your request plr-135078-02 the facts and representations submitted are summarized as follows taxpayer and spouse were married during year and year on date taxpayer and spouse created trust a_trust a was funded with gifts of corporation stock date is in year the year transfers were the only transfers taxpayer made to trust a article of the trust a instrument provides that the beneficiaries of the trust shall be the children of taxpayer and spouse and their natural born but not adopted descendants article provides that during the term of the trust the trustee shall annually distribute the trust’s net_income equally to the beneficiaries who are then alive and may pay to or apply for the benefit of any one all or none of the beneficiaries so much of the principal to a maximum of five percent of the principal in a twelve-month period of the trust as the trustee in its sole discretion shall deem advisable for the support health maintenance and education of such beneficiary or beneficiaries accumulating the surplus if any distributions of principal need not be equalized or pro-rated and the trustee may consider other assets and sources of income reasonably available to the beneficiary in deciding whether or not to make a distribution payments of principal to or for any such beneficiary shall not be taken into account in any later or final distribution of trust principal to such beneficiary article provides that trust a shall terminate twenty-one years after the death of the last survivor of the group of taxpayer taxpayer’s spouse and taxpayer’s issue who were alive when the trust was executed article provides that upon termination the trust estate then remaining including accumulated and accrued but undistributed_income shall be distributed free of any trust to taxpayer’s issue per stirpes or if none under article article provides that if at any time the foregoing provisions do not provide persons qualified to take the trust estate then the trust estate shall be distributed to school taxpayer timely filed a form_709 united_states gift and generation-skipping_transfer_tax return gift_tax_return for year taxpayer reported gifts totaling dollar_figurea to trust a during year a notice of allocation was not attached to taxpayer’s gift_tax_return and accordingly none of taxpayer’s generation-skipping_transfer_tax_exemption was allocated to the transfers made to trust a on taxpayer’s year gift_tax_return on the gift_tax_return taxpayer and spouse consented under sec_2513 of the internal_revenue_code to have the gifts treated as if one-half dollar_figureb had been made by each of them plr-135078-02 on date spouse created trust b_trust b was funded with gifts of corporation stock date is in year the year transfers were the only transfers spouse made to trust b article ii sec_2_1 of the trust b instrument provides that trust or trusts established by the instrument shall be known collectively as trust b each separate trust established hereunder for the primary benefit of a person shall be known by the name of that person article iii sec_3_1 provides the trustee shall hold the trust estate in a single trust the common trust administered and distributed as follows sec_3_1a provides the primary purpose of the common trust is to provide for the needs of spouse’s children and their descendants sec_3_1 b provides that the family trustee may distribute to spouse’s children and their descendants so much of the net_income as will provide for their needs the distribution trustee may distribute to spouse’s children and their descendants so much of the income as will provide for their best interests sec_3_1 b provides that the family trustee may distribute to spouse’s children and their descendants so much of the principal as will provide for the beneficiaries’ needs the distribution trustee may distribute to spouse’s children and their descendants so much of the principal as will provide for their best interests sec_3_1 c provides that subject_to article v sposue’s children and each of their descendants shall have a withdrawal right with respect to all gifts to the common trust sec_3_1 d provides that the common trust shall continue until the second anniversary of the date of death of the last to die of taxpayer and spouse at which time the common trust shall terminate if any descendant of spouse is then living the remaining trust estate shall be held and administered in accordance with the provisions of sec_3_2 if all of spouse’s descendants die the common trust shall terminate and the remaining trust estate shall be distributed in accordance with the provisions for contingent beneficiaries sec_3_2 provides that if one or more of spouse’s descendants are living at the date of termination of the common trust the division date the trustee shall divide the trust property into separate equal shares one share for each then living child and one share the then living descendants collectively of each deceased child taxpayer timely filed a gift_tax_return for year taxpayer reported gifts totaling dollar_figurec to trust b during year a notice of allocation was not attached to taxpayer’s gift_tax_return and accordingly none of taxpayer’s generation-skipping_transfer_tax_exemption was allocated to the transfers made to trust b on taxpayer’s year gift_tax plr-135078-02 return on the gift_tax_return taxpayer and spouse consented under sec_2513 to treat the gifts as if one-half dollar_figured had been made by each of them a memorandum written by spouse to his accountant in year indicates that taxpayer intended to allocate sufficient generation-skipping_transfer_tax_exemption to the transfer to trust a in year that would result in trust a having an inclusion_ratio of zero taxpayer represents that she intended that both trust a and trust b have an inclusion_ratio of zero and that he discussed his intentions with his accountant taxpayer’s accountant inadvertently did not properly allocate taxpayer’s generation- skipping transfer_tax to the transfers to trust a for year and to trust b for year taxpayer has requested an extension of time to make allocations with respect to transfers of dollar_figureb to trust a in year and dollar_figured to trust b in year sec_2513 of the internal_revenue_code provides that a gift made by one spouse to any person other than the other spouse shall for the purposes of this chapter be considered as made one-half by him and one-half by his spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states sec_2513 provides that paragraph shall apply only if both spouses have signified under the regulations provided for in subsection b their consent to the application of paragraph in the case of all such gifts made during the calendar_year by either while married to the other sec_25_2513-2 of the gift_tax regulations provides that consent to the application of the provisions of sec_2513 with respect to a calendar_period shall in order to be effective be signified by both spouses if both spouses file gift_tax returns within the time for signifying consent it is sufficient if the consent of each spouse is signified on his own return sec_2601 imposes a tax on every generation-skipping_transfer a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or plr-135078-02 before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the plr-135078-02 taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to file supplemental form sec_709 and notices of allocation for year and year on which taxpayer will allocate gst_exemption to the trusts the allocation will be effective as of the date of the individual transfers to trust and the gift_tax value of the transfers to trust will be used in determining the amount of gst_exemption to be allocated to trust a copy of this letter should be attached to each supplemental form_709 and filed with the internal_revenue_service center cincinnati ohio except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we have reviewed no evidence and make no conclusions regarding the accuracy of the valuation of corporation stock on the year and year returns the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your attorney this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
